DETAILED ACTION

This action is in response to the amendment filed on 8/30/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0058 should be amended to delete “Figure 9” and insert therein - - Figure 10 - - (in a like manner to the amendment to the specification filed 8/30/21) as Figure 10 depicts the releasing pressure on the fully consolidated panel.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 9-12, 14-17, and 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 9 requires “the first fibers, the second fibers, and the third fibers are made from the same material”.  The specification (and including paragraphs 0042, 0052, and 0054) does not describe “the first fibers, the second fibers, and the third fibers are made from the same material”.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 16 requires “wherein the first and second thermoplastic filaments are made from a different material than the third thermoplastic filaments” wherein amended claim 9 requires “the third thermoplastic filaments are made from a material that is different than the material of the first thermoplastic filaments and the second thermoplastic filaments”.  Applicant may cancel the claim(s), 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 9, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vos et al. (U.S. Patent Application Publication 2010/0021718).
Vos discloses a method of making a composite sandwich panel, the method comprising: positioning at least one core sheet (12) between first (18) and second (20) facesheets to form a stack, the first facesheet comprising consolidated comingled first fibers and first thermoplastic filaments (thermoplastic fiber/yarn see Paragraph 0044), the second facesheet comprising consolidated comingled second fibers and second thermoplastic filaments (thermoplastic fiber/yarn see Paragraph 0044), and the at least one core sheet comprising partially consolidated comingled third fibers and third thermoplastic filaments (short thermoplastic fibers see Paragraphs 0029, 0031, and 0032); compressing the stack; and while pressing the stack together, heating the stack (Figure 1 and Paragraphs 0027-0035, 0040, 0044, and 0049).
As to the limitations in claim 9 of “fully consolidated”, Vos teaches the facesheets comprise comingled fibers and thermoplastic filaments consolidated into a film (Paragraph 0044).  Vos further teaches fully consolidated (as alternative to partially consolidated) means fully compressed and substantially void free (Paragraph 0031).  It would have been obvious to one ordinary skill in the art 
As to the limitations in claim 9 of “wherein: the first fibers, the second fibers, and the third fibers are made from the same material; the first thermoplastic filaments and the second thermoplastic filaments are made from the same material; and the third thermoplastic filaments are made from a material that is different than the material of the first thermoplastic filaments and the second thermoplastic filaments” and claim 16, Vos teaches “Fibers described above as suitable for use in making core 12 are also suitable in skins 18 and 20. The fibers in core 12 may be the same as or different from the fibers in skins 18 and 20. The fibers in skins 18 may also be the same as or different from the fibers in skin 20.” (Paragraph 0046) and “Similarly, the thermoplastic resins described above as suitable for use in core layer 12 may also be used in skins 18 and 20. The thermoplastic resin in core 12 may be the same as or different from the thermoplastic resin in skins 18 and 20. The thermoplastic resin in skins 18 may also be the same as or different from the thermoplastic resin in skins 20.”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first fibers, the second fibers, and the third fibers taught by Vos are made from the same material as is nothing more than choosing from the finite number of identified, predictable solutions taught by Vos, i.e. the fibers in core 12 may be the same as or different from the fibers in skins 18 and 20, and the fibers in skins 18 may also be the same as or different from the fibers in skin 20, with a reasonable expectation of success (it being noted Vos does not teach away from “wherein: the first fibers, the second fibers, and the third fibers are made from the same material” and there is no evidence of record showing that “wherein: the first fibers, the second fibers, and the third fibers are made from the same material” is 
Regarding claim 10, the at least one core sheet taught by Vos (as a web and prior to any compressing) necessarily has a first consolidation percentage; and the core sheet is heated and compressed (Paragraph 0030) and further the stack is compressed and heated (Paragraph 0049) until the at least one core sheet has a second consolidation percentage higher than the first consolidation percentage.  
Regarding claim 11, Vos teaches heating the stack comprises: heating (at least prior to pressing the stack) and melting the first, second, and third thermoplastic filaments into first, second, and third thermoplastic matrices, respectively; and heating while pressing the stack together to attach the facesheets and core sheet (in an article forming process) considered melding the first and third 
Regarding claim 15, Vos does not expressly teach a density of the first fibers, the second fibers, and the third fibers across a thickness of each of the first facesheet, second facesheet, and at least one core sheet.  However, there is no teaching or suggestion in Vos the density of fibers is somehow non-uniform.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a density of the first fibers, the second fibers, and the third fibers across a thickness of each of the first facesheet, second facesheet, and at least one core sheet, respectively, taught by Vos is uniform not only as there are only two finite, predictable solutions, i.e. uniform or non-uniform, but there is no teaching or suggestion in Vos the density is non-uniform and uniform density provides that the fiber reinforcement is predictably uniform across a thickness of the composite sandwich panel.
Claims 12, 14, 23-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vos in view of Rockwell (U.S. Patent 7,357,974).
Regarding claims 12 and 14, Vos is described above in full detail.  Vos does not expressly teach the at least one core sheet comprises a plurality of core sheets.  It is known in the art wherein the at least one core sheet comprises a plurality of core sheets, e.g. 3, (and including posited between facesheets 106, 108 or 208, 210, etc. to make a composite sandwich panel) wherein the consolidation percentages of the plurality of core sheets are different with outer sheets (712 and 724) having a lower consolidation percentage through the thickness (each densified on a single surface at 708 and 722 respectively) than the middle sheet (718) (densified on both surfaces at 714, 716) to produce a core portion that exhibits unique handling, strength, and insulating properties as taught by Rockwell (Figures 2a, 2b, and 3f and Column 3, lines 28-45 and Column 7, lines 3-39 and Column 9, lines 1-8 and 35-67 and Column 11, lines 14-30).  It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 23, Vos is described above in full detail.  Vos does not expressly teach a density of the third fibers across a thickness of the at least one core sheet of the composite sandwich panel is non-uniform.  It is known in the art a density of fibers across a thickness of at least one core sheet/portion of a composite sandwich is non-uniform with the density of the fibers being higher (at 204, 206) within the at least one core sheet/portion near first and second facesheets (208, 210) and lower near a center of the core sheet/portion (202) to exhibit unique handling, strength, and insulating properties as taught by Rockwell (Figures 2b, 2d, and 3h and Column 3, lines 28-45 and Column 7, lines 3-39 and Column 9, lines 49-67 and Column 11, lines 14-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the density of the third fibers across a thickness of the at least one core sheet of the composite sandwich panel as taught by Vos is non-uniform with the density of the fibers being higher within the at least one core sheet near the first and second facesheets and lower near a center of the at least one core sheet to exhibit unique handling, strength, and insulating properties as taught by Rockwell.  Thus, Vos as modified by Rockwell teach wherein: heating the stack at least partially transforms the stack into the composite sandwich panel, at least partially transforms the at least one core sheet into an at least one core portion of the composite sandwich panel, at least partially transforms the first facesheet into a first face portion of the composite sandwich panel, and at least partially transforms the second facesheet into a second face portion of the composite sandwich panel; and a density of the third fibers across a thickness of the at least one core portion of the composite sandwich panel is non-uniform with the density of the third 
Regarding claim 24, the at least one core portion of the composite sandwich panel taught by Vos is free of any sacrificial material.  
Regarding claims 25 and 26, Vos teaches the first fibers, second fibers, and third fibers comprise carbon fibers which are heat-resistant fibers (Paragraphs 0019, 0029, and 0046).  
Regarding claim 28, Vos teaches the first fibers, second fibers, and third fibers are randomly oriented (i.e. randomly oriented as a function of forming the fibers into nonwovens by papermaking process see paragraphs 0022 and 0028).  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vos and Rockwell as applied to claims 23-26 and 28 above, and optionally further in view of Franz (U.S. Patent 4,539,252).
Vos as modified by Rockwell above teach all of the limitations in claim 27 except for a specific teaching a rate of change of the density of the third fibers across the thickness of the at least one core portion of the composite sandwich panel is constant.  Vos as modified by Rockwell teach the density is higher at its major surfaces (contacting the face portions) and lower toward the center thereof.  Rockwell further teaches the heating temperature, cooling temperature, and pressure are independently controlled so that a multitude of different surface densification layers may be provided (Column 11, lines 14-20).  Optionally, it is also known in the art a gradual reduction in density from the major surfaces toward the center thereof provides an effective overall density and is further superior in acoustic attenuation as taught by Franz (Column 3, lines 40-45 and Column 4, lines 39-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a rate of change of the density of the third fibers across the thickness of the at least one core portion of the composite sandwich panel as taught by Vos as modified by Rockwell is constant as Rockwell teaches parameters are independently controlled so that a multitude of different surface .
Claims 9, 10, 12, 14-16, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell optionally in view of Vos.
Rockwell discloses a method of making a composite sandwich panel (700), the method comprising: 
compressing (in an apparatus 10) a first layer of a first facesheet (comprising fibers such as glass fibers, natural fibers, and mixtures thereof comingled with thermoplastic filaments (binding fibers) such as polyester, polyethylene, polypropylene, polyethylene terephthalate, rayon, nylon, and any mixtures thereof (Column 2, line 63 and Column 3, lines 30-36 and Column 9, lines 40-48)) and while pressing the layer, heating the layer, and one or both of exposed surfaces of the layer are densified to a very smooth surface to form the first facesheet comprising fully consolidated comingled first fibers and first thermoplastic filaments at the densified exposed surface(s)/at face portion(s) (at least 710) and partially consolidated comingled first fibers and first thermoplastic filaments in a core portion (712);
compressing (in the apparatus 10) a second layer of a second facesheet (comprising fibers such as glass fibers, natural fibers, and mixtures thereof comingled with thermoplastic filaments (binding fibers) such as polyester, polyethylene, polypropylene, polyethylene terephthalate, rayon, nylon, and any mixtures thereof) and while pressing the layer, heating the layer, and one or both of exposed surfaces of the layer are densified to a very smooth surface to form the second facesheet comprising fully consolidated comingled second fibers and second thermoplastic filaments at the densified exposed surface(s)/at face portion(s) (at least 720) and partially consolidated comingled second fibers and second thermoplastic filaments in a core portion (724);

positioning the at least one core sheet (718 and 714 and 716) between first (712 and at least 710) and second (724 and at least 720) facesheets to form a stack, the first facesheet comprising (at 710) fully consolidated comingled first fibers and first thermoplastic filaments, the second facesheet comprising (at 720) fully consolidated comingled second fibers and second thermoplastic filaments, and the at least one core sheet comprising (at 718) partially consolidated comingled third fibers and third thermoplastic filaments, compressing the stack (in the apparatus 10); and while pressing the stack together, heating the stack (Figures 3d-3h and Column 8, line 43 to Column 10, line 36).  
In the event it is somehow considered Rockwell does not expressly set forth the method above the following rejection is made wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method of making a composite sandwich panel (700) as taught by Rockwell comprises the steps set forth above following that expressly taught by Rockwell wherein each layer is first densified prior to putting the layers together and then sent back through the apparatus (10) and one or both of the exposed surfaces are densified (see Column 10, lines 24-36) and further wherein the comingled fibers and thermoplastic filaments (described as binding fibers see Column 2, line 63) at the densified exposed surface(s)/face portion(s) of each layer are “fully consolidated” following that expressly taught by Rockwell “The densified surface layer also presents a 
As to the limitations in claim 9 of “wherein: the first fibers, the second fibers, and the third fibers are made from the same material; the first thermoplastic filaments and the second thermoplastic filaments are made from the same material; and the third thermoplastic filaments are made from a material that is different than the material of the first thermoplastic filaments and the second thermoplastic filaments” and claim 16, Rockwell teaches the fibers of each layer are fibers such as glass fibers, natural fibers, and mixtures thereof (Column 3, lines 33-36 and Column 9, lines 47-48).  Rockwell further teaches the thermoplastic filaments of each layer are thermoplastic such as polyester, polyethylene, polypropylene, polyethylene terephthalate, rayon, nylon, and any mixtures thereof Column 3, lines 30-33 and Column 9, lines 44-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first fibers, the second fibers, and the third fibers taught by Rockwell are made from the same material, e.g. the first fibers, the second fibers, and the third fibers are made from the same glass material or the first fibers, the second fibers, and the third fibers are made from the same natural material or the first fibers, the second fibers, and the third fibers are made from the same mixture thereof material, as is nothing more than choosing from the finite number of identified, predictable solutions taught by Rockwell, i.e. the fibers of each layer are fibers such as glass fibers, natural fibers, and mixtures thereof which glass fibers, natural fibers, and mixtures thereof are either the same glass fibers, same natural fibers, and same mixtures thereof or 
Regarding claim 10, the at least one core sheet taught by Rockwell (prior to any compressing) necessarily has a first consolidation percentage; and the core sheet is compressed and heated (i.e. compressing (in the apparatus 10) the third layer of the core sheet and while pressing the layer, heating the layer) and further the stack is compressed and heated (i.e. compressing the stack (in the apparatus 10); and while pressing the stack together, heating the stack) until the at least one core sheet has a second consolidation percentage higher than the first consolidation percentage.  
Regarding claim 12, Rockwell is not limited to only three layers teaching “More specifically, veil or thin layers of material may be easily densified to provide a specific air flow resistance. Multiple layers of such densified materials may then be combined to yield a higher air flow resistance at least equal to the sum of the individual layers and in many situations a much higher air flow resistance than the sum of the layers.” (Column 10, lines 13-18) and “This reprocessing allows three or four surface layers to be densified and the layers sandwiched together” (Column 10, lines 30-33) so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the number of layers in Rockwell is four or more, i.e. the at least one core sheet comprises a plurality of core sheets each having a consolidation percentage, to form a composite sandwich panel of a specific air flow resistance of four layers (e.g. of higher air flow resistance than that achieved by three layers) as directed by Rockwell.  

Regarding claim 15, a density of the first fibers, the second fibers, and the third fibers across a thickness of each of the first facesheet, second facesheet, and at least one core sheet, respectively, as taught by Rockwell is considered uniform prior to any compressing as there is no teaching or suggestion the density is somehow not uniform and further Rockwell expressly teaches compressing so that the density is not-uniform.
Regarding claim 23, Rockwell teaches wherein: heating the stack (in the apparatus 10) at least partially transforms the stack into the composite sandwich panel, at least partially transforms the at least one core sheet into an at least one core portion of the composite sandwich panel, at least partially transforms the first facesheet into a first face portion of the composite sandwich panel, and at least partially transforms the second facesheet into a second face portion of the composite sandwich panel; and a density of the third fibers across a thickness of the at least one core portion of the composite sandwich panel is non-uniform with the density of the third fibers (at 714 and 716) being higher within the at least one core portion near the first and second face portions and lower near a center of the at least one core portion (at 718).

Regarding claim 26, Rockwell teaches the first fibers, second fibers, and third fibers comprise glass fibers which are heat-resistant fibers.  
Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell and optionally Vos as applied to claims 9, 10, 12, 14-16, 23, 24, and 26 above, and further in view of Ikeda et al. (JP 2012-000890 and see also the machine translation).
Regarding claim 11, Rockwell is described above in full detail.  Rockwell teaches heating the stack (in the apparatus 10) considered to allow bonding the stack (Column 10, lines 24-32 and 55-58 and Column 11, lines 3-7) without expressly teaching how the stack bonds wherein heating a stack comprising at least one core sheet comprising fibers and thermoplastic filaments between first and second facesheets each comprising fibers and thermoplastic filaments to bond the stack comprises melting of the thermoplastic/thermoplastic filaments, including leaching and impregnating at the interface(s), to firmly fuse the stack as taught by Ikeda (Paragraphs 0036, 0041, and 0056).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention heating the stack as taught by Rockwell as optionally modified by Vos comprises (heat to) melting of the thermoplastic filaments including leaching and impregnating at the interface(s), i.e. considered melting the first, second, and third thermoplastic filaments into first, second, and third thermoplastic matrices, respectively; melding the first and third thermoplastic matrices; and melding the second and third thermoplastic matrices, to firmly fuse the stack as taught by Ikeda.
	Regarding claim 28, Rockwell is described above in full detail.  Rockwell does not expressly teach the first fibers, second fibers and third fibers are randomly oriented.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first fibers, second fibers, and third fibers taught by Rockwell as optionally modified by Vos are randomly oriented (i.e. .  
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rockwell and optionally Vos as applied to claims 9, 10, 12, 14-16, 23, 24, and 26 above, and further in view of Sakai et al. (U.S. Patent Application Publication 2014/0030491) or Vos.
Rockwell is described above in full detail.  Rockwell does not expressly teach the first fibers, second fibers and third fibers comprise carbon fibers.  Rockwell is not limited to any particular fibers suggesting glass fibers, natural fibers, and mixtures thereof wherein it is known in the same art the fibers further include carbon fibers (i.e. heat-resistant fibers) as evidenced by Sakai (Paragraphs 0076 and 0077) or Vos (Paragraphs 0019 and 0046).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first fibers, second fibers and third fibers taught by Rockwell as optionally modified by Vos comprise carbon fibers as a simple substitution of one known fibers for another to yield predictable results as evidenced by Sakai or Vos.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rockwell and optionally Vos as applied to claims 9, 10, 12, 14-16, 23, 24, and 26 above, and optionally further in view of Franz.
Rockwell is described above in full detail.  Rockwell does not expressly teach a rate of change of the density of the third fibers across the thickness of the at least one core portion of the composite sandwich panel is constant.  Rockwell teaches the density is higher at its major surfaces (contacting the face portions) and lower toward the center thereof.  Rockwell further teaches the heating temperature, cooling temperature, and pressure are independently controlled so that a multitude of different surface densification layers may be provided (Column 11, lines 14-20).  Optionally, it is also known in the art a gradual reduction in density from the major surfaces toward the center thereof provides an effective overall density and is further superior in acoustic attenuation as taught by Franz (Column 3, lines 40-45 .

Allowable Subject Matter
Claims 31-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are allowed for the reasons set forth in paragraph 17 of the Office action mailed 6/8/21.

Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered.
In view of the amendments and arguments filed 8/30/21 the previous rejections as set forth in the Office action mailed 6/8/21 are withdrawn.  The claims as amended are fully addressed above.
	Applicants argue, “Ikeda does not anticipate or render obvious each and every feature of claim 9 because the fibers of the facesheets of Ikeda are made of a material that is different than the material of the fibers of the coresheet of Ikeda, and the resins of both the facesheets and the core sheet of Ikeda are the same.”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746